Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 1 of 36 PageID #: 458



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



 JOHN M. KLUGE,                                   )
                                                  )
     Plaintiff,                                   )
                                                  )
         v.                                       )     CASE NO. 1:19-cv-2462-JMS-DLP
                                                  )
 BROWNSBURG COMMUNITY                             )
 SCHOOL CORPORATION,                              )
 DR. JAMES SNAPP, Superintendent                  )
 of Brownsburg Community School                   )
 Corporation, in his official capacity;           )
 PHIL UTTERBACK, President of the                 )
 Brownsburg Community School                      )
 Corporation School Board, in his                 )
 official capacity; JODI GORDON,                  )
 Human Resources Director of                      )
 Brownsburg Community School                      )
 Corporation, in her official capacity;           )
 and DR. BRET DAGHE, Principal of                 )
 Brownsburg Community School                      )
 Corporation High School, in his                  )
 official capacity,                               )
                                                  )
     Defendants.                                  )



                      PLAINTIFF’S RESPONSE BRIEF IN OPPOSITION
                        TO DEFENDANTS’ MOTION TO DISMISS




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                         Page 1 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 2 of 36 PageID #: 459



                                                   TABLE OF CONTENTS

 PRELIMINARY STATEMENT........................................................................................... 8

 ARGUMENT ......................................................................................................................... 10

      I. Applicable Standards for a Fed. R. Civ. P. 12(b)(6) Motion to Dismiss................10

      II. Plaintiff’s Claims…………………………………………………………………… 11

           A. Individual Defendants in Official Capacity…………………………………. 12

           B. Kluge States Valid Claims Under Title VII of the Civil Rights Act ……… 12

                1. Religious Discrimination-Failure to Accommodate………………….. 12

                2. Retaliation………………………………………………………………… 16

                3. Hostile Environment Based on Religion……………………………….                                                             17

           C. Kluge States Valid First Amendment Claims..............................................                             19

                1. Freedom of Speech – Retaliation………………………………………..                                                               23

                2. Freedom of Speech – Content and Viewpoint Discrimination………. 26

                3. Freedom of Speech – Compelled Speech………………………………. 26

                4. Free Exercise of Religion………………………………………………… 27

                5. Unconstitutional Conditions……………………………………………                                                                   28

           D. BCSC’s Transgender Policies Are Vague………………………………..                                                                 29

           E. Equal Protection Claim……………………………………………………… 31

           F. Kluge’s Religious Discrimination Claims Under the Indiana
              Constitution Should Be Acknowledged or Certified to the
              Indiana Supreme Court…………………………………………………….                                                                          32


 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                                                               Page 2 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 3 of 36 PageID #: 460



           G. Kluge Has Stated Valid Tort Claims Under
              Indiana Common Law………………………………………………………                                                                         33

                1. Intentional Infliction of Emotional Distress………………………….                                                    33

                2. Fraud……………………………………………………………………..                                                                          33

 CONCLUSION ................................................................................................................... 35




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                                                            Page 3 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 4 of 36 PageID #: 461



                                     TABLE OF AUTHORITIES

 Cases

 Anderson v. U.S.F. Logistics, Inc.,
   274 F.3d 470 (7th Cir. 2001)……………………………………………………                        11

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009)……………………………………………………………..                           10

 Bell Atl. Corp. v. Twombly,
     550 U.S. 544 (2007)……………………………………………………………..                          10

 Brown v. Entm’t Merchs. Ass’n,
    564 U.S. 786 (2011)……………………………………………………………..                           30

 City Chapel Evangelical Free Inc. v. City of South Bend,
    744 N.E.2d 443 (Ind. 2001)…………………………………………………….                        32

 City of Chi. v. Morales,
    527 U.S. 41 (1999)……………………………………………………………….. 29

 Connally v. Gen. Constr. Co.,
    269 U.S. 385 (1926)……………………………………………………………… 31

 Contreras v. Suncast Corp.,
    237 F.3d 756 (7th Cir. 2001)……………………………………………………                       16, 17

 Crabtree v. Lee,
    469 N.E.2d 476 (Ind. Ct. App. 1984)……………………………………………. 35

 Dawson v. Monaco Coach Corp.,
   No. 3:02-CV-830, 2005 U.S. Dist. LEXIS 28243 (N.D. Ind., Nov. 9, 2005)…. 19

 E.E.O.C. v. Abercrombie & Fitch, Inc.,
    135 S.Ct. 2028 (2015)……………………………………………………………                           12

 E.E.O.C. v. Bridgestone/Firestone, Inc.,
    95 F. Supp. 2d 913 (C.D. Ill. 2000)…………………………………………….. 12


 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                 Page 4 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 5 of 36 PageID #: 462



 E.E.O.C. v. United Parcel Serv.,
    94 F.3d 314 (7th Cir. 1996)……………………………………………………..                           12

 Employment Div. v. Smith,
   494 U.S. 872 (1990)……………………………………………………………… 27

 Filinovich v. Claar,
     2006 WL 1994580 (N.D. Ill., July 14, 2006)…………………………………… 28

 Garcetti v. Ceballos,
    547 U.S. 410 (2006)……………………………………………19, 20, 22, 23, 25, 26

 Gates v. Bd. of Educ. of Chi.,
    916 F.3d 631 (7th Cir. 2019)…………………………………………….                       17, 18, 17

 Grayned v. City of Rockford,
    408 U.S. 104 (1972)………………………………………………………………. 30

 Harris v. Forklift Systems, Inc.,
    510 U.S. 17 (1993)……………………………………………………………….                                 17

 Jackson v. County of Racine,
     474 F.3d 493 (7th Cir. 2007)…………………………………………………….. 17

 Janus v. Am. Fed’n of State, Cty., & Mun. Emps.,
    138 S. Ct. 2448 (2018)………………………………………………………… 21, 26

 Johnson v. Advocate Health and Hospitals Corp.,
    892 F.3d 887 (7th Cir. 2018)……………………………………………………. 17

 Jones v. Anderson Community School Corporation,
    2017 WL 4315132 (S.D. Ind. Sept. 28, 2017)………………………………….                    11

 Kastl v. Maricopa Cty. Cmty. Coll. Dist.,
    2004 WL 2008954 (D. Ariz. Jun. 3, 2004)……………………………………..                     21

 Kubiak v. City of Chicago,
    810 F.3d 476 (7th Cir. 2016)…………………………………...........................        11



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                     Page 5 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 6 of 36 PageID #: 463



 Meriwether v. Trustees of Shawnee State University,
   No. 1:18-cv-753 (S.D. Ohio Sept. 5, 2019)…………………………………….              10

 O’Hare Truck Serv. v. City of Northlake,
    518 U.S. 712 (1996)……………………………………………………………..                         29

 Pickering v. Bd. of Ed. of Township High School Dist. 205, Will Cnty.,
    391 U.S. 563 (1968)……………………………………………………………… 20

 Piggee v. Carl Sandburg College,
    464 F.3d 667 (7th Cir. 2006)……………………………………………………. 25

 Porter v. City of Chicago,
    700 F.3d 944 (7th Cir. 2012)…………………………………………………..                    12

 Robinson v. Perales,
    894 F.3d 818 (7th Cir. 2018)………………………………………………….                     18

 Romano v. Bd. of Educ. for Bloom Twp. High Sch. Dist. 206,
   2016 WL 2344581 (N.D. Ill. May 4, 2016)……………………………………                 29

 Rosenberger v. Rector and Visitors of Univ. of Va.,
    515 U.S. 819 (1995)……………………………………………………………                           20

 Ryan v. U.S. Dept. of Justice,
    950 F.2d 458 (7th Cir. 1991)……………………………………………………                     27

 Snyder v. Phelps,
    562 U.S. 443 (2011)……………………………………………………………..                         21

 Summers v. Whitis,
   2016 WL 7242483 (S.D. Ind. Dec. 15, 2016)………………………………….               13

 Trans World Airlines, Inc. v. Hardison,
    432 U.S. 63 (1977)………………………………………………………………                           15

 Vance v. Ball State Univ.,
    570 U.S. ––––, 133 S.Ct. 2434 (2013)………………………………………….                18



 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl              Page 6 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 7 of 36 PageID #: 464



 Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,
     455 U.S. 489 (1982)……………………………………………………………                                                                          30

 Webster v. New Lenox School District No. 122,
   917 F.2d 1004 (7th Cir. 1990)…………………………………………………                                                                      24

 Wooley v. Maynard,
   430 U.S. 705 (1977)……………………………………………………………                                                                            26

 Wozniak v. Adesida,
   932 F.3d 1008 (7th Cir. 2019)…………………………………………………                                                                      25

 Rules

 Fed. R. Civ. P. 8(a)(2)………………………………………………………………                                                                         10

 Fed. R. Civ. P. 12(b)(6)................................................................................................. 10

 Indiana Rule of Appellate Procedure 64…………………………………………. 33

 Statutes

 Indiana Constitution, Art. I, §§ 2 and 3………………………………………..                                                               32

 Indiana Code § 5-8-4-1…………………………………………………………….                                                                          35




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                                                              Page 7 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 8 of 36 PageID #: 465




                                    PRELIMINARY STATEMENT

     Taken to its logical extension, the Defendants’ argument could foreseeably result in

 a non-black student with no disability claiming misassignment of race and congenital

 able-bodiedness, attending school in blackface pending contract surgery, with teachers

 who know the truth yet required to embrace the student’s imaginations at risk of their

 jobs.1 Defendant refers to the required use of transgender names by public school

 teachers as an official duty and an administrative function. But it violated Kluge’s

 conscience and sincerely-held religious beliefs. If allowed, it would exalt the protected

 category of biological sex over the protected category of religion. Sexual liberty does not

 trump religious liberty.

     Requiring the use of transgender names selected by students suffering from gender

 dysphoria is not the only option and not a legal requirement. In making that choice, the

 Brownsburg Community School Corporation (BCSC) (pressured by outside interest

 groups) is deciding how to treat a mental disorder—the treatment of which is the

 current subject of debate among medical professionals. It is best left to those

 professionals and not educators.

     Kluge’s refusal to use transgender names based upon his conscience and sincerely-

 held religious beliefs is a refusal to have his speech compelled by his employer



 1See, e.g., Rachael Revesz, University of Michigan Student Changes Name to “His Majesty” Following New
 “Inclusive” Pronoun Policy, INDEP., Sept. 30, 2016, https://ind.pn/2H6738q (last visited September 28, 2019)

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                                       Page 8 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 9 of 36 PageID #: 466



 regarding a matter of significant public concern. The public concern is that words,

 objective truth, and core beliefs matter, as shown by numerous lawsuits around the

 country regarding similar issues. Using transgender names is neither an official duty

 nor an administrative function. The speech involved is private speech, as acknowledged

 by BCSC when it agreed to a last-names-only accommodation for Kluge, based on his

 personal, private beliefs.

     Kluge’s accommodation satisfied the requirement of using student names listed in

 the PowerSchool database, since last names are listed there. The use of last names for all

 students was effective and did not disrupt the teaching environment. Student names are

 not part of the curriculum. The removal of the accommodation was not due to student

 complaints, but rather coincided with a new BCSC transgender policy disallowing such

 an accommodation and suggesting—incorrectly—that religious accommodations are

 not required in the employment context.

     BCSC’s motion to dismiss Kluge’s complaint requires that his allegations be taken as

 true and all inferences made in his favor.




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 9 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 10 of 36 PageID #: 467




                                              ARGUMENT2



  I. Applicable Standards for a FRCP 12(b)(6) Motion to Dismiss

      Fed. R. Civ. P. 8(a)(2) requires only “a short and plain statement . . . showing that

  [Kluge] is entitled to relief.” He is only required to give Defendants fair notice of his

  claims and the supporting grounds. To survive Defendants’ motion to dismiss, Kluge

  must allege "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

  Corp. v. Twombly , 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). "A claim has

  facial plausibility when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged."

  Ashcroft v. Iqbal , 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). "The

  plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

  a sheer possibility that a defendant has acted unlawfully." Id. (quoting Twombly , 550

  U.S. at 556, 127 S.Ct. 1955). In considering Defendants’ 12(b)(6) motion, the Court must

  "accept as true all of the well-pleaded facts in the complaint and draw all reasonable




  2Defendants’ brief in support of their motion to dismiss cites Meriwether v. Trustees of
  Shawnee State University, No. 1:18-cv-753 (S.D. Ohio Sept. 5, 2019) and invites the Court’s
  review. [Filing No. 45 at 5 n.3] Meriwether involves a college professor in the 6th Circuit.
  There are similarities—Meriwether also involves an intervenor that filed a 12(b)(6)
  motion to dismiss very similar to the same motion filed by the original defendants. But
  there are many differences: for example, Kluge’s claims under Title VII of the Civil
  Rights Act; Dr. Meriwether’s complaint does not contain Title VII claims. Kluge is a
  high school teacher who works with minors, not a college professor.
  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 10 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 11 of 36 PageID #: 468



  inferences in favor of the plaintiff." Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th

  Cir. 2016).

  II. Plaintiff’s Claims

      A. Individual Defendants in Official Capacity

      Defendants cite Jones v. Anderson Community School Corporation, 2017 WL 4315132, at

  *3 (S.D. Ind. Sept. 28, 2017), for the proposition that, as to Plaintiff’s constitutional

  claims, naming individual Defendants in their official capacities, in addition to

  Brownsburg Community School Corporation (“BCSC”), is redundant. [Filing No. 45 at

  6-7.] Jones was decided by another judge in the Southern District of Indiana,

  Indianapolis Division, and is therefore not binding on this Court. But Plaintiff

  understands this Court may find Jones persuasive. Therefore, Plaintiff voluntarily

  dismisses the constitutional claims against Defendants Dr. James Snapp, Phil Utterback,

  Jodi Gordon, and Dr. Bret Daghe, in their official capacities, with prejudice.

      Defendants also state correctly that Plaintiff has not alleged that the individual

  Defendants acted outside the course and scope of their duties regarding the state

  common law claims. [Id. at 7.] And Defendant BCSC has not raised that defense in the

  Case Management Plan. [Filing No. 36.] Accordingly, Plaintiff dismisses the state-law

  official capacity claims against Defendants, Dr. James Snapp, Phil Utterback, Jodi

  Gordon, and Dr. Bret Daghe voluntarily, but requests the dismissal be without

  prejudice, in the event Defendant BCSC subsequently asserts that any of the individual


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 11 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 12 of 36 PageID #: 469



  Defendants acted outside the course and scope of their duties regarding Plaintiff.

      B. Kluge States Valid Claims Under Title VII of the Civil Rights Act

          1. Religious Discrimination - Failure to Accommodate

      Kluge establishes a prima facie case of religious discrimination based on BCSC’s

  denial of a reasonable accommodation—last names only. Kluge (1) has sincerely-held

  religious beliefs that conflict with BCSC’s requirement; (2) he brought those beliefs to

  BCSC’s attention; and (3) those beliefs were the basis for an adverse employment

  action—BCSC told him to use transgender first names or get out and forced his

  resignation. [Filing No. 15 at 8-12.] Porter v. City of Chicago, 700 F.3d 944, 951 (7th Cir.

  2012); Anderson v. U.S.F. Logistics, Inc., 274 F.3d 470, 475 (7th Cir. 2001); E.E.O.C. v.

  United Parcel Serv., 94 F.3d 314, 317 (7th Cir. 1996).

      BCSC carries the ultimate burden to accommodate Kluge. The employee is only

  required to make some effort to cooperate with an employer’s attempt to resolve the

  religious conflict. E.E.O.C. v. Bridgestone/Firestone, Inc., 95 F. Supp. 2d 913, 921 (C.D. Ill.

  2000). Whether analyzed under E.E.O.C. v. Abercrombie & Fitch, Inc., 135 S.Ct. 2028

  (2015) or the prior standard, there is no dispute that Kluge communicated his sincerely-

  held beliefs to BCSC and then proposed the accommodation that his employer agreed to

  in writing—last-names only. [See Filing No. 15 at 6, ¶¶ 28-30; at 7-8, ¶¶ 38-40; at 8, ¶¶

  43-44; Filing No. 15-1, Ex. A, Accommodation Agreement.]

      This is not a matter of Kluge’s “subjective perception” of a conflict between his


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                           Page 12 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 13 of 36 PageID #: 470



  beliefs and the transgender names requirement that the Court may now revisit for

  objective conflict. [Filing No. 45 at 8.] BCSC acknowledged the conflict and agreed to an

  accommodation—in writing. [Filing No. 15-1.] BCSC is not entitled to the equivalent of

  a judicial “Mulligan” erasing BCSC’s accommodation. The Court should decline this

  invitation.

      The Court should also decline the invitation to treat the “transgender names”

  requirement as an “administrative function.” [Filing No. 45 at 8-9.] Summers v. Whitis,

  2016 WL 7242483 (S.D. Ind. Dec. 15, 2016) is not binding on this Court or any other

  court, except the one from which it emanated. Even if it were, that case is inapplicable

  on its facts. Kluge is not a civil servant issuing licenses. He was a high school music and

  orchestra teacher. Requiring a teacher to use a transgender name cannot, by any stretch

  of the imagination, be considered an administrative function similar to issuing a

  marriage license. Moreover, this argument is self-defeating. If using names in

  PowerSchool is an administrative function, Kluge’s accommodation worked well,

  because last names must be listed in that database. Based on BCSC’s own argument, the

  last-names accommodation satisfied all involved—an admin success story.

      It is also grossly incorrect to suggest that requiring teachers to use a new name

  selected by an adolescent suffering from gender dysphoria is not an expression of

  approval, acceptance, and even celebration. Some may find that activity worth

  celebrating, but others may find it violates sincerely-held beliefs or rights of conscience.


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 13 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 14 of 36 PageID #: 471



  Kluge falls in the latter category. In this regard, he is not alone. Consider a Caucasian

  or Asian or Eskimo student claiming to be the wrongly assigned race, who comes to

  school in blackface pending surgical change sometime in the future, with doctor on

  contract & (beleaguered) parent's support. Would black teachers or frankly teachers of

  any ethnic heritage be expected to go along with the ensuing disruption? It would be a

  complete denial of reality & affront to historical dignity to which any teacher could

  rightfully take exception; black teachers in particular might have legal recourse if

  required to publicly support such a stance. What about a student claiming congenital

  disability and any concomitant accommodation, despite able-bodied outward

  appearance and complete absence of objective evidence—would teachers, with the truth

  known, be held accountable to provide continual specific support to the student's

  vicissitudes? Such examples do not reflect lack of dignity for persons truly in these

  categories; rather, quite the opposite—legitimate occupiers of such categories possess

  dignity and deserve any community support that goes with substantiated reality, i.e.

  the very point. Definitive genetic fundamentals are beyond humanity's purview; a

  previous generation summed up outlier yearning saying, the grass seems greener on

  the other side. Human beings participate in the opposite sex's existential realities, to the

  extent wholesome and appropriate, through relationships with parents, teachers,

  mentors and at some point their own maturity. Given the vulnerability of young age

  and the burgeoning financial incentive of the erstwhile cautionary professional class, it’s


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 14 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 15 of 36 PageID #: 472



  a clear matter of conscience whether opposite-sex projections and life-altering surgery,

  with little ultimate effect on happiness, should be encouraged for minors.3



      Finally, BCSC also cannot dispute that undue hardship requires the employer to

  show more than a de minimis cost to the employer’s business. Trans World Airlines, Inc.

  v. Hardison, 432 U.S. 63, 84 (1977). BCSC never stated in writing to Kluge that his

  accommodation was creating an undue hardship, nor offered in writing an alternative

  accommodation. BCSC admits that undue hardship is not an issue at this stage. [Filing

  No. 45 at 8 n.4.] But it also argues undue hardship in the same pleading. [See Filing No.

  45 at 2 n.1, and at 3.] BCSC never told Kluge his accommodation created an undue

  hardship—not verbally and not in writing. No documents cited by BCSC contain a

  claim of undue hardship. While BCSC argues that HR Director Gordon and Principal

  Daghe told Kluge his accommodation was disrupting the “learning environment” [Id.

  at 3.], the document cited in support of that claim does not contain those words. [See

  Filing No. 15-3 at 6-7.]




  3 Dr. Paul McHugh, Harvard-trained sex-change psychiatrist who on principle shut
  down the Johns Hopkins clinic in 1979, likens the mindset to anorexia, the overvalued
  perception of being thin, a "ruling passion" which grows more dominant and resistant
  to challenge over time. The new-school practitioners of gender dysphoria, with its
  expensive hospital surgeries in view, affirm the patient's self-diagnosis and behavior—
  the opposite of historical methods. Shrier, Abigail, "Standing Against Psychiatry's
  Crazes", Wall Street Journal Weekend Interview, May 3, 2019.
  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 15 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 16 of 36 PageID #: 473



          2. Retaliation

      Kluge is also able to establish a claim of retaliation: (1) he engaged in statutorily

  protected activity by identifying a sincerely-held religious belief that conflicts with his

  employer’s work requirement and offered an accommodation for his belief, which

  BCSC accepted, in writing; (2) he suffered an adverse employment action when BCSC

  removed his last-names only accommodation and forced him to resign; and (3) there is

  a causal connection between the protected activity and the adverse employment action:

  Kluge was forced out because he refused to use transgender first names and pronouns.

  See Contreras v. Suncast Corp., 237 F.3d 756, 765 (7th Cir. 2001).

      BCSC argues that Kluge cannot establish a prima facie case of retaliation because

  there is no causal connection between the protected activity—his request for an

  accommodation—and the adverse employment action. [Filing No. 45 at 11.] However,

  prima facie retaliation is established with Kluge’s allegation that Defendant’s claim of

  student complaints about his use of last names, subsequent to his accommodation, was

  a pretext to allow the introduction of a new transgender policy, which prohibited such

  an accommodation by its terms. [Filing No. 15 at 12, ¶¶ 65-67; at 13-15, ¶¶ 71-76; Filing

  No. 15-4, Ex. D.]

      At this stage, the Court must take Kluge’s allegations as true and allow him the

  opportunity to acquire supporting evidence through discovery. If there are, indeed,

  student complaints about his last-names accommodation, they will be available in


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                        Page 16 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 17 of 36 PageID #: 474



  discovery. But if BCSC cannot identify or produce evidence of those complaints,

  Kluge’s theory is validated.

      BCSC cannot articulate a legitimate, nondiscriminatory reason for its actions, since

  the only “hardship” it claims amounts to a hecklers’ veto. BCSC’s attempt to establish a

  legitimate, nondiscriminatory reason is a sham, designed to hide unlawful retaliation.

  BCSC has failed to meet its burden. See Contreras, 237 F.3d at 765.




          3. Hostile Environment Based on Religion

      BCSC’s reliance on the "hellish" standard as a requirement for a hostile environment

  is simply incorrect. [See Filing No. 45 at 12.] The “hellish” standard “is not a standard a

  plaintiff must satisfy.” Gates v. Bd. of Educ. of Chi., 916 F.3d 631, 633 (7th Cir. 2019).

  (Citing Jackson v. County of Racine , 474 F.3d 493, 500 (7th Cir. 2007); Johnson v. Advocate

  Health and Hospitals Corp., 892 F.3d 887, 901 (7th Cir. 2018) (quoting Harris v. Forklift

  Systems, Inc., 510 U.S. 17, 21–22, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) ("Title VII comes

  into play before the harassing conduct leads to a nervous breakdown."))

      In Gates, the plaintiff testified that his supervisor called him the “N-word” twice and

  once “threatened to write-up his ‘black ass.’” Gates, 916 F.3d at 632. The appellate court

  noted the critical difference between harassment by co-workers and harassment by a

  supervisor. Id. at 638-39. Based on that evidence, the 7th Circuit reversed the entry of

  summary judgment for defendant on the hostile environment claim. Id. at 633.


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                           Page 17 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 18 of 36 PageID #: 475



      BCSC is also incorrect in stating that “Kluge bases his hostile work environment

  entirely on Brownsburg’s alleged demand that ‘Kluge address students with gender

  dysphoria by their preferred names, resign, or be terminated.’” (Citing Dkt. 15, ¶ 98.)

  [See Filing No. 45 at 12.] Kluge’s claim of hostile environment (as with all his claims)

  incorporates by reference all of his factual allegations, as well as additional statements

  in support of his hostile environment claim. [Filing No. 15 at 18, ¶¶ 97-102.] Kluge’s

  factual allegations also cite four exhibits to his amended complaint. [See Filing Nos. 15-

  1, 15-2, 15-3, and 15-4.]

      “Title VII prohibits the creation of a hostile work environment.” Vance v. Ball State

  Univ., 570 U.S. ––––, 133 S.Ct. 2434 2440, 186 L.Ed.2d 565 (2013). In order to prevail on

  such a claim, a “plaintiff must show that the work environment was so pervaded by

  discrimination that the terms and conditions of employment were altered.” Id. To prove

  that the BCSC employment environment was actionably hostile, Kluge must show "(1)

  he was subject to unwelcome harassment; (2) the harassment was based on race [a

  protected category]; (3) the harassment was severe or pervasive to a degree that altered

  the conditions of employment and created a hostile or abusive work environment; and

  (4) there is a basis for employer liability." Robinson v. Perales , 894 F.3d 818, 828 (7th Cir.

  2018) (citations omitted).

      “[P]laintiffs’ evidence need not show a descent into the Inferno.” Gates, 916 F.3d at

  637. Kluge’s allegations include that he was suspended for his initial refusal to use


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 18 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 19 of 36 PageID #: 476



  transgender names, requested and received a last-names only accommodation in

  writing, used the accommodation effectively for semester (during which his students

  excelled), yet despite the accommodation was asked by his principal to resign or be

  terminated, had his accommodation removed by the human resources director so that a

  new transgender policy could be introduced, was fraudulently induced into submitting

  a conditional resignation—the conditions of which BCSCS never intended to honor—

  and when he attempted to rescind that resignation prior to its effective date, BCSC

  processed it immediately, locked him out and posted his job as vacant. [Filing No. 15 at

  5-16, ¶¶ 21-82; Filing Nos. 15-1, 15-2, 15-3, and 15-4.]

      Superintendent Snapp, Principal Daghe, and Human Resources Director Gordon

  may not have overtly told Kluge to get his “f--king Christian ass” out of the school

  building (language in original), but their combined statements and actions directing

  him to violate his sincerely-held religious beliefs or get out are effectively the same

  thing. And these three are supervisors, not co-workers. See Dawson v. Monaco Coach

  Corp., No. 3:02-CV-830, 2005 U.S. Dist. LEXIS 28243, at *30-33 (N.D. Ind., Nov. 9, 2005).




      C. Kluge States Valid First Amendment Claims

      Whether a public employee's speech is constitutionally protected depends on

  “whether the employee spoke as a citizen on a matter of public concern.” Garcetti v.

  Ceballos , 547 U.S. 410, 418, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006). Public employee


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 19 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 20 of 36 PageID #: 477



  speech does not lose First Amendment protection because it concerns the subject matter

  of the employee's job. Id. at 421. Public employees are often “the members of a

  community most likely to have informed and definite opinions” on issues of public

  concern. It is “essential that they be able to speak out freely on such questions without

  fear of retaliatory dismissal.” Id. (quoting Pickering v. Bd. of Ed. of Township High School

  Dist. 205, Will Cnty., 391 U.S. 563, 572, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968)). And public

  employees' speech may not be restricted because it occurs inside the workplace. “Many

  citizens do much of their talking inside their respective workplaces.” Garcetti, 547 U.S.

  at 420–421, 126 S.Ct. 1951. Speech does not “owe[ ] its existence to a public employee's

  professional responsibilities” under Garcetti simply because public employment

  provides the factual predicate for the expression. Garcetti governs speech that is made

  “pursuant to official duties” in the sense that it is “government employees' work

  product” that the employer has “commissioned or created.” Id. at 422, 126 S.Ct. 1951

  (citing Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 833, 115 S.Ct. 2510,

  132 L.Ed.2d 700 (1995)).

      To determine whether a public employee is speaking—or refusing to speak—as an

  employee or as a citizen, “[t]he proper inquiry” must be “a practical one.” Garcetti, 547

  U.S. at 424, 126 S.Ct. 1951. The issue is whether the speech (or refusal to speak) is part of

  the employee's “daily professional activities.” Id. at 422, 126 S.Ct. 1951. The question is

  whether the public employee spoke (or refused to speak) “because that is part of what


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 20 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 21 of 36 PageID #: 478



  [the public employee] was employed to do.” Id. at 421, 126 S.Ct. 1951.

      In speaking and refusing to speak on the mental disorder known as gender

  dysphoria, Kluge spoke as a citizen on a matter of public concern. A matter of public

  concern includes anything that “can be fairly considered as relating to any matter of

  political, social, or other concern to the community” or “is a subject of legitimate news

  interest.” Snyder v. Phelps, 562 U.S. 443, 453 (2011). More recently, the Supreme Court

  said that “gender identity” is “undoubtedly [a] matter[] of profound ‘value and concern

  to the public.’” Janus v. Am. Fed’n of State, Cty., & Mun. Emps., 138 S. Ct. 2448, 2476

  (2018); accord Kastl v. Maricopa Cty. Cmty. Coll. Dist., 2004 WL 2008954, *9 (D. Ariz. Jun.

  3, 2004) (finding transgender professor’s “expression of her gender and change of

  gender” a matter of public concern). Further, Kluge requested and received from

  Defendants an accommodation for his religious beliefs against using transgender names

  [Filing No. 15 at 8-10, ¶¶ 44-57.] Therefore, Defendants cannot credibly deny that he

  addressed a matter of public concern.

      Although some students and other faculty may have found Kluge’s use of last

  names “inappropriate or controversial,” that is “irrelevant to the question of whether it

  deals with a matter of public concern.” Snyder, 562 U.S. at 453. “Such speech cannot be

  restricted simply because it is upsetting or arouses contempt.” Id. at 458. It “occupies

  the highest rung of the hierarchy of First Amendment values, and is entitled to special

  protection.” Id. at 452.


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                        Page 21 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 22 of 36 PageID #: 479



      Transgender names were not part of Kluge’s official duties in the sense that they

  were part of his work product that BCSC “commissioned or created.” Garcetti, 547 U.S.

  at 422. He was hired to teach music and orchestra classes. His teaching duties did not

  include a school-mandated message approving “affirmance therapy” by the use of

  transgender names which were not students’ legal names. That issue involves a medical

  decision which is the subject of debate in the medical profession. (Compare, for

  example, the positions of the American Academy of Pediatrics versus the American

  College of Pediatricians on the proper course of treatment for gender dysphoria.)

      Moreover, student names were not part of the curriculum Kluge taught. The subject

  matter Kluge taught and the method of teaching it, did not hinge on the use of first

  names, last names, pronouns, or honorifics. Student names were not part of Kluge’s

  official duties.

      This would all be true without the added element of Kluge’s sincerely-held religious

  beliefs against affirming gender dysphoria. BCSC does not claim those beliefs are not

  religious in nature or insincere. BCSC entered into a written accommodation agreement

  which Kluge alleges worked as intended, allowing him to honor his conscience and

  teach effectively. [Filing No. 15 at 8-10, ¶¶ 44-57.] Those allegations must be taken as

  true at this stage.

      BCSC cannot now claim that the transgender student name requirement was part of

  Kluge’s official duties. This is especially so when the official duty considered would


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 22 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 23 of 36 PageID #: 480



  discriminate against Kluge based on his sincerely-held beliefs—beliefs which were

  accommodated by BCSC.

          1. Freedom of Speech – Retaliation

      Kluge incorporates by reference the foregoing Garcetti analysis, which applies to

  each of his 1st Amendment claims.

      For his 1st Amendment retaliation claim, Kluge alleges:

      104. By punishing and threatening to punish Mr. Kluge for expressing his

  views regarding gender dysphoria, Defendants have retaliated and are retaliating

  against Mr. Kluge for exercising his First Amendment rights.

      105. When Mr. Kluge communicated his views regarding gender dysphoria through

  his choice of names and pronouns in his prospective interactions with students and in

  his classroom, he was speaking on a matter of public concern, engaging in speech

  related to teaching and scholarship, and engaging in expression the First Amendment

  protects.

      106. Mr. Kluge’s interest, as a teacher at a public high school, in discussing matters

  of public concern in the context of teaching, scholarship, and concern with students’

  wellbeing, outweighs Defendants’ interest in the efficient provision of services.

      107. Mr. Kluge’s speech on matters of public concern in the context of

  teaching and scholarship never prevented Defendants from efficiently providing

  services to the public (or even threatened to do so).


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 23 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 24 of 36 PageID #: 481



      108. Defendants’ transgender policies and practices, their enforcement of those

  policies and practices, and their threatened future enforcement of those policies and

  practices would deter a person of ordinary firmness from exercising his rights of

  conscience and to free speech in the future.

      109. Defendants have enforced their transgender policies against Mr. Kluge because

  of the views he has expressed on matters of public concern in the context of teaching

  and scholarship, expression that the First Amendment protects.

      110. Defendants’ transgender policies and their enforcement of those policies violate

  Mr. Kluge’s right to free speech as guaranteed by the First Amendment to the United

  States Constitution.

  [Filing No. 15 at 19-20.]

      BCSC asserts three arguments against Kluge’s 1st Amendment retaliation claim, all

  of which fail. First, BCSC claims that Kluge’s use of last names in addressing all

  students deviated from prescribed curriculum, citing Webster v. New Lenox School

  District No. 122, 917 F.2d 1004 (7th Cir. 1990). Webster held that public schools can

  require that teachers follow prescribed curriculum and “also the prescribed perspective

  on that subject matter.” Id. at 479. But Kluge’s uniform use of last names for all students

  was not part of the curriculum, did not deviate from BSCS’s prescribed curriculum, and

  did not adversely affect BCSC’s overall educational mission. This claim has no basis in

  fact.


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 24 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 25 of 36 PageID #: 482



      Second, BCSC relies upon Piggee v. Carl Sandburg College, 464 F.3d 667, 668-69 (7th

  Cir. 2006), where a public college declined to renew an instructor’s contract based on a

  complaint from a homosexual student that the instructor had provided the student with

  religious pamphlets that, in the student’s view, degraded homosexuals. Critical to the

  court’s conclusion was the college’s “interest in ensuring that its instructors stay on

  message. Piggee has no application here. BCSC has not alleged that Kluge attempted to

  evangelize or counsel students. Nothing about Kluge’s use of last names only in the

  classroom cause him to veer off message.

      Finally, BCSC argues that this case is similar to Wozniak v. Adesida, 932 F.3d 1008,

  1010 (7th Cir. 2019), where a professor was terminated for making demeaning public

  comments about two students who the professor thought were responsible for not

  selecting him for a teaching award. BCSC argues that how faculty relate to students is

  part of their jobs. Again, this argument is irrelevant. BCSC has not alleged that he made

  “demeaning public comments” about any students.

      Kluge’s well-pled allegations contain all of the necessary elements for a 1st

  Amendment retaliation claim and must be considered true at this stage. He has also

  established that he spoke as a private citizen on a matter of public concern. The fact that

  Kluge refused to convey the BCSC-approved message on gender dysphoria while

  teaching does not change the analysis. Garcetti, 547 U.S. at 421. He was not employed to

  do that. Id. Public employee speech does not lose First Amendment protection because


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 25 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 26 of 36 PageID #: 483



  it concerns the subject matter of the employee's job. Id.

          2. Freedom of Speech – Content and Viewpoint Discrimination

      Kluge incorporates by reference the foregoing Garcetti analysis, which applies to

  each of his 1st Amendment claims. Based upon that analysis, Kluge spoke and refused to

  speak as a citizen on a matter of public concern.

      BCSC does not challenge any of Kluge’s specific allegations supporting his 1st

  Amendment content and viewpoint discrimination claim. Those allegations must be

  taken as true. [See Filing No. 15 at 20-22; ¶¶ 111-122.] Therefore, Kluge’s content and

  viewpoint claim should survive BCSC’s motion to dismiss.

          3. Freedom of Speech – Compelled Speech

      Kluge incorporates by reference the foregoing Garcetti analysis, which applies to

  each of his 1st Amendment claims.

      “When speech is compelled … individuals are coerced into betraying their

  convictions.” f v. Am. Fed’n of State, Cty., & Mun. Emps., 138 S. Ct. 2448, 2464 (2018). The

  state cannot force an individual “to be an instrument for fostering public adherence to

  an ideological point of view he finds unacceptable.” Wooley v. Maynard, 430 U.S. 705,

  715 (1977); Janus, 138 S. Ct. at 2463.

      Kluge has alleged in relevant part:

      124. By punishing and threatening to punish Mr. Kluge for refusing to communicate

  a school corporation-mandated ideological message regarding gender dysphoria,


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 26 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 27 of 36 PageID #: 484



  Defendants have attempted to compel Mr. Kluge’s speech, in violation of his rights

  under the First Amendment.

      125. Defendants’ transgender policies and practices and their enforcement of those

  policies compelled Mr. Kluge to communicate messages about gender dysphoria that

  would have violated his religious beliefs.

      126. Defendants’ transgender policies and practices and their enforcement of those

  policies and practices violated Mr. Kluge’s right to free speech as guaranteed by the

  First Amendment to the United States Constitution.

  [Filing No. 15 at 21.]

      Those allegations must be taken as true at this stage and Kluge’s compelled speech

  claim should not be dismissed for failure to state a claim.

          4. Free Exercise of Religion

      The Free Exercise Clause of the First Amendment does not prohibit laws that

  incidentally burden religious practices so long as such laws are neutral and generally

  applicable. Employment Div. v. Smith, 494 U.S. 872, 879 (1990). The Seventh Circuit has

  extended Smith’s holding to the context of a public employer’s workplace policies. See

  Ryan v. U.S. Dept. of Justice, 950 F.2d 458 (7th Cir. 1991). To sustain a Section 1983 free

  exercise claim challenging a public employer’s work requirement, Kluge must show: (1)

  the requirement is not generally applicable; or (2) the requirement is not neutral

  because either (a) the public employer created the employment practice with an intent


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                        Page 27 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 28 of 36 PageID #: 485



  to discriminate; or (b) the employment practice adversely impacts the employee’s

  religious practices and has no legitimate purpose. Filinovich v. Claar, 2006 WL 1994580,

  at *4 (N.D. Ill., July 14, 2006).

      Kluge sustains his free exercise claim challenging BCSC’s transgender names work

  requirement, with allegations that:

      129. Mr. Kluge’s views and expression related to gender dysphoria are motivated by

  his sincerely-held religious beliefs, are avenues through which he exercises his religious

  faith, and constitute a central component of his sincerely-held religious beliefs.

      130. Expressing Defendants’ mandated message regarding gender dysphoria would

  require Mr. Kluge to violate his sincerely-held religious beliefs.

      131. Defendants’ transgender policies and related practices are neither neutral nor

  generally applicable but allow Defendants to target religious expression and activities

  specifically and to express hostility to such expression.

      132. Defendants’ transgender policies and related practices are neither neutral nor

  generally applicable because they represent a system of individualized assessments.

  [Filing No. 15 at 22.]

      At this stage, those allegations must be taken as true and Kluge’s free exercise claim

  survives BCSC’s motion to dismiss.

          5. Unconstitutional Conditions

      Defendant BCSC acknowledges that a claim based on unconstitutional conditions


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 28 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 29 of 36 PageID #: 486



  exists when an adverse employment action is based on political affiliation—in other

  words, freedom of association. The Supreme Court of the United States has held that “to

  fire a public employee as a penalty for refusing a request for political and financial

  support would impose an unconstitutional condition on governmental employment.”

  O’Hare Truck Serv. v. City of Northlake, 518 U.S. 712, 720 (1996). A subsequent case

  suggests that this freedom of association doctrine may be extended based on other

  constitutional issues. Romano v. Bd. of Educ. for Bloom Twp. High Sch. Dist. 206, 2016 WL

  2344581, at *4 (N.D. Ill. May 4, 2016). (In order to state a § 1983 claim, the employee’s

  association, or refusal to associate, must be political or implicate some other

  constitutional concerns.) It is entirely logical that a similar claim could be brought under

  one of the other 1st Amendment freedoms: speech, religion, assembly, or petition. Here,

  Kluge alleges a factual basis for an unconstitutional conditions claim based upon speech

  and religion. Those factual allegations of the complaint must be taken as true. [See

  Filing No. 15 at 25, ¶¶ 139-143.]




      D. BCSC’s Transgender Policies Are Vague

      Restrictions are vague if they (1) fail to give fair notice of prohibited conduct; (2) lack

  “explicit standards for those who apply [them],” inviting arbitrary, discriminatory

  enforcement; and (3) chill constitutional freedoms. City of Chi. v. Morales, 527 U.S. 41, 56


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                         Page 29 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 30 of 36 PageID #: 487



  (1999); Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972). “[A] more stringent

  vagueness test should apply” when policies “interfere[] with the right of free speech.”

  Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982); Brown v.

  Entm’t Merchs. Ass’n, 564 U.S. 786, 793 (2011). BCSC’s acts chill expression and their

  polices confer unbridled discretion. [Filing No. 15 at 12, ¶ 64.]

      BCSC’s policies were informal, sometimes unwritten, and when written, suggested

  they were subject to change. [Filing No. 15 at 12, ¶¶ 65-68; at 13, ¶ 69; Filing No. 15-4 at

  1, 2, and 7 (“BCSC is working to develop policy that reflects the answers of this

  document.”).] BCSC’s policies fail to give fair notice of what they allow and what they

  prohibit. Demanding that teachers use names in PowerBase suggests that a teacher

  could use student last names uniformly, as Kluge did. But BCSC allowed it for Kluge

  and then changed the policy for the 2018-2019 school year, without warning. [Filing No.

  15-4 at 9-10.]

      The use of pronouns further highlights the vagueness. What if a student wants to be

  referred to as “they” and “them”? The use of plural pronouns designating one

  individual makes it impossible to speak or write clearly when referring to that

  individual in a group setting, especially an orchestra class with 40 students.

      Kluge’s treatment highlights the uneven fashion in which BCSC applied its

  unwritten and written gender dysphoria policies. BCSC cannot dispute that federal law

  requires it to accommodate employees’ sincerely-held religious beliefs. But as Kluge’s


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                          Page 30 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 31 of 36 PageID #: 488



  Amended Complaint details, he requested and received an accommodation that

  effectively addressed the issue. [Filing No. 15 at 8-10, ¶¶ 44-57.] BCSC removed it,

  without offering any reasonable alternative except his resignation. [Filing No. 15-2.]

  BCSC introduced a new written policy, stating that employees are required to use the

  PowerSchool name, but explicitly rejecting the last-names only accommodation or use

  of student last names, although they clearly appear in PowerSchool [Filing No. 15-4 at

  9.] And BCSC’s new policy states—in response to a question about personal biases and

  beliefs—that “when you work in a public school, you sign up to follow the law and the

  policies and practices of that organization and that might mean following practices that

  are different from your beliefs.” [Filing No. 15-4 at 10.] BCSC is obligated by federal law

  to accommodate religious beliefs, but its new gender dysphoria policy suggests—

  perhaps outrightly claims—that when you work at BCSC you agree to follow its rules,

  which may be different from your beliefs. [Id.]

      Here, similarly-situated teachers must guess what BCSC’s gender dysphoria policies

  are at any given time and supervisors will “differ as to [their] application.” Connally v.

  Gen. Constr. Co., 269 U.S. 385, 391 (1926). Kluge states a valid procedural due process

  vagueness claim and it should be not dismissed.

      E. Equal Protection Claim

      Kluge voluntarily dismisses his equal protection claim, with prejudice.




  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                      Page 31 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 32 of 36 PageID #: 489



      F. Kluge’s Religious Discrimination Claims Under the Indiana Constitution
         Should Be Acknowledged or Certified to the Indiana Supreme Court

      Plaintiff Kluge asserts violations of his rights of conscience and free exercise of

  religion under Article I, Sections 2 and 3 of the Indiana Constitution. [Filing No. 15 at

  29-30, ¶¶161- 166.] Those provisions provide:

      Section 2. All people shall be secured in the natural right to worship ALMIGHTY

  GOD, according to the dictates of their own consciences.

      Section 3. No law shall, in any case whatever, control the free exercise and

  enjoyment of religious opinions, or interfere with the rights of conscience.

      Ind. Const. Art. I, §§ 2 and 3.

      The Indiana Supreme Court has held these provisions advance “core values that

  restrain government interference with the practice of religious worship, both in private

  and in community with other persons.” City Chapel Evangelical Free Inc. v. City of South

  Bend, 744 N.E.2d 443, 450 (Ind. 2001). The only ground Defendant asserts in support of

  its motion to dismiss Kluge’s Indiana Constitution claims is that no Indiana case has

  applied these provisions in the public employment context. [Filing No. 45 at 24.] The

  language is clear in preventing any attempt to “control the free exercise and enjoyment

  of religious opinions, or interfere with the rights of conscience.” Ind. Const. Art. I, § 3.

  It seems logical the protection should apply to public employment. The fact that

  Defendant, a community school corporation, does not want the Court to find such

  protection is understandable. But that’s the only argument the Defendant makes and it
  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                         Page 32 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 33 of 36 PageID #: 490



  is insufficient. Therefore, the Court should find such protection in the clear language of

  our state constitution.

      Alternatively, since it appears there is no clear controlling Indiana precedent on the

  question of whether a claim under Article I, §§ 2 and 3 of the Indiana Constitution is

  applicable in the public employment context, Plaintiff Kluge requests the Court certify

  that question to the Indiana Supreme Court under Rule 64 of the Indiana Rules of

  Appellate Procedure, for a determination.




      G. Kluge Has Stated Valid Tort Claims Under Indiana Common Law

          1. Intentional Infliction of Emotional Distress

      Kluge’s Indiana common law claim for intentional infliction of emotional distress

  consists of a short, plain statement that contains all of the elements required, except for

  a specific recitation that BCSC’s conduct was extreme and outrageous. The claim is

  supported by ¶¶ 1-90 of the complaint, which are incorporated by reference. Those

  allegations must be taken as true. BCSC clearly understands the nature of the claim

  against it and this claim should not be dismissed.




          2. Fraud

      Defendant misstates Kluge’s fraud claim as one based on a misrepresentation of


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                       Page 33 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 34 of 36 PageID #: 491



  future acts. [Filing No. 45 at 25-26.] But Kluge’s claim is based on a material

  misrepresentation of existing fact, not a future act, or a promise of future performance.

  Kluge’s allegations, which must be taken as true at this stage, include that Defendant

  BCSC intentionally and knowingly represented that Kluge could submit a conditional

  resignation; the misrepresentation was made with malice, oppression, and fraud; the

  misrepresentation was made with the intention that Kluge would reply upon it to his

  detriment; he did so rely upon it by submitting a conditional representation; and he

  suffered damages as a proximate result. [Filing No. 15 at 31, ¶¶ 170-73.] Kluge suffered

  damages because Defendant had absolutely no intention of honoring any condition that

  Human Resources Director Jodi Gordon agreed to in writing. [See Filing No. 15-2 at 1,

  Ex. B.] BCSC simply wanted a resignation, leading to the “fingers-crossed” false front

  strategy, so it could claim Kluge resigned instead of being terminated.

      Contrary to Defendant’s argument, Kluge’s fraud claim is not based on BCSC’s

  failure to honor the conditions. [See Filing No. 45 at 25-26.] But based on Defendant’s

  argument, the Court could find that Kluge actually submitted a resignation with a

  future effective date of May 29, 2018, and not the date the resignation was submitted:

  May 25th. [Id. at 26.] Human Resources Director Gordon received the resignation, with

  Kluge’s clear instruction not to send it to the administration before May 29th. [Filing 15-

  2.] Therefore, the effective date was May 29th, not May 25th, but Gordon submitted it on

  May 25th before its effective date, it was processed, Kluge was locked out, and his job


  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                        Page 34 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 35 of 36 PageID #: 492



  was posted. [Filing No. 15 at 10-12.]

      If Gordon was the proper person to receive the resignation, there was no need to

  send it to the administration and have the school board approve it. Defendant cites

  Indiana Code section 5-8-4-1:

          Whenever any . . . employee of . . . any . . . school corporation . . . shall submit in
          writing his . . . resignation . . . at some future fixed date, with the proper . . . person
          or persons or authority of government to receive such resignation, the person so
          submitting such written resignation shall have no right to withdraw . . . without
          the consent of the . . . person or persons of authority of government having
          power by law to fill such vacancy.” (Emphasis added.)

      And BCSC cites Crabtree v. Lee, 469 N.E.2d 476, 478-79 (Ind. Ct. App. 1984) in part for

  the proposition that it is a valid condition to set a future effective date. BCSC’s fraud

  resulted in an invalid resignation, since it was processed prior to the effective date.




                                              CONCLUSION

      Kluge has voluntarily dismissed his claims against the individual defendants in their

  official capacities and his equal protection claim. The remainder of Kluge’s claims

  survive the Defendants’ motion to dismiss. Kluge is only required to provide a short,

  plain statement of his claims and his allegations must be taken as true at this stage.

                                           /s/ Michael J. Cork

                                           Michael J. Cork, Esq., IN Atty. 11760-49
                                           5754 N. Delaware Street
                                           Indianapolis, Indiana 46220-2528
                                           317-517-4217
                                           email: cork0@icloud.com
  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                              Page 35 of 36
Case 1:19-cv-02462-JMS-DLP Document 56 Filed 09/30/19 Page 36 of 36 PageID #: 493




                                           /s/ Roscoe Stovall, Jr.
                                           Roscoe Stovall, Jr.
                                           456 N. Meridian Street
                                           Suite 507
                                           Indianapolis, IN 46204
                                           317-831-3999
                                           rstovall@roscoelaw.com

                                           /s/ Kevin E. Green
                                           Kevin E. Green
                                           456 N. Meridian Street
                                           Suite 1517
                                           Indianapolis, IN 46204
                                           317-437-5002
                                           keglegal@aol.com

                                           Attorneys for Plaintiff, John M. Kluge



                                          Certificate of Service

    I certify that on this 30th day of September 2019, an accurate copy of the foregoing

  Plaintiff’s Response Brief in Opposition to Defendants’ Motion to Dismiss the First

  Amended Complaint was filed electronically. Service of this filing will be made on all

  ECF-registered counsel by operation of the court's electronic filing system. Parties may

  access this filing through the court's system.

                                           /s/ Kevin E. Green
                                           Kevin E. Green




  Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
  Pl’s Resp Br Opp to Defs’ Mot to Dismiss First Amend Compl                        Page 36 of 36
